This is an appeal from a judgment of nonsuit entered in an action of claim and delivery.
Plaintiff is the widow of Alfred Larson, deceased, and brought suit against the administrator of her husband's estate to recover possession of certain personal property, consisting generally of household furniture, which she claims as her separate property.
Upon the close of plaintiff's case defendant moved for a nonsuit, upon the ground that the evidence introduced failed to sustain the allegations of the complaint as to the separate character of the property. After due consideration this motion was on September 3, 1909, granted. Thereafter, on September 22, 1909, a judgment of nonsuit was entered in the minutes of the court, pursuant to the provisions of section 581 of the Code of Civil Procedure. *Page 533 
Before considering the question of the correctness of the court's ruling on the motion for nonsuit, it is necessary to dispose of a motion made by respondent to dismiss the appeal.
The judgment was entered by the clerk on September 22d, and the appeal therefrom was taken on November 27th following. Respondent contends that as the appeal was perfected more than sixty days after the entry of the judgment, the evidence cannot be reviewed, and that the appeal must be dismissed. This motion would probably have to be granted if the appeal were taken under section 939 of the Code of Civil Procedure. As a matter of fact, however, the appeal is taken under sections 941a and 941b of that code; and as no notice of the entry of judgment was given, and the appeal was taken within six months from such entry, it was taken and perfected in season to permit a consideration and review of the evidence, or for any other purpose.
This brings us to the question, Was the court warranted in granting the motion for nonsuit? To answer this query it will be necessary to review briefly the evidence.
The plaintiff, as a witness in her own behalf, testified that for a long period of time she had conducted, in her own name, the business of selling leases of lodging-houses and the like; that the money thus earned was deposited in banks to her credit; that she had exclusive and undisturbed control of said business and its earnings, free from any interference or participation of her husband; that the furniture in question was purchased by her with funds thus earned; that on account of her illness at the time of this purchase her husband attended to the details of the transaction, but that the checks given in payment thereof were drawn by her on funds standing in her own name in the bank, and representing her own earnings in said business, and that the receipts for the several payments were taken by her husband for her and in her name. As a circumstance showing her husband's recognition of the fact that he acted merely as her agent in the matter, plaintiff testified that upon the completion of the transaction, in handing her a receipt in full from the vendor of the furniture, her husband asked if she did not think he had gotten the furniture for her cheap enough. She also testified that prior to going to Portland, where it appears that she and *Page 534 
her husband formerly resided, their joint earnings went into a common fund; but that thereafter, and for more than five years before the commencement of the present action, there had existed a verbal understanding between them to the effect that (quoting the plaintiff's language) "I should go ahead on my own business and take care of my business for myself." In one place in her testimony she said that no agreement was made that the earnings of such business were to be hers, because she and her husband did not think such agreement necessary; but it is quite evident from the context that she supposed she was being questioned with reference to a written agreement.
A motion for a nonsuit admits the truth of all evidence in favor of the plaintiff, together with every inference or presumption legitimately deducible therefrom. Contradictory evidence is to be disregarded, and upon such a motion all evidence must be construed most strongly against the defendant. (Goldstone v. Merchants' Ice etc. Co., 123 Cal. 625, [56 P. 776]; Hanley v. Cal. Bridge Co., 127 Cal. 232, [59 P. 577, 47 L. R. A. 597]; Ferris v. Baker, 127 Cal. 520, [59 P. 937].) In the case of Estate of Arnold, 147 Cal. 583, [82 P. 252], the rule is thus fully stated: "Every favorable inference fairly deducible and every favorable presumption fairly arising from the evidence produced must be considered as facts proven. If evidence is fairly susceptible of two constructions, or if either of several inferences may reasonably be made, the court must take the view most favorable to the plaintiff. All evidence must be taken as true, and if contradictory evidence has been given it must be disregarded. . . . If there is any substantial evidence tending to prove the facts necessary to make out a case, the plaintiff is entitled to a trial upon the merits."
Tested by this rule we think the motion for a nonsuit should have been denied.
In addition to the evidence of the verbal agreement between plaintiff and her husband that she should conduct the businessfor herself, it was clearly shown that she in fact did manage and control the leasing business in every respect as her own, and without any interference at all on her husband's part except upon the single occasion and under the *Page 535 
circumstances already described. As these facts indicate that the husband did not regard the leasing business and its earnings as community property, and that he had relinquished the same to his wife, they constituted circumstantial evidence tending to prove the allegations of plaintiff's complaint. (Kaltschmidt v. Weber, 145 Cal. 596, [79 P. 272].) We think the testimony fairly discloses the fact that the property was regarded by the spouses as the separate estate of the wife.
The earnings of the wife during marriage and while living with her husband are community property, subject to the control and management of the husband; but the latter may relinquish to the wife his interest in them, and when he does so such earnings become the separate property of the wife. (Civ. Code, secs. 158, 159; Wren v. Wren, 100 Cal. 276, [38 Am. St. Rep. 287, 34 P. 775].)
In the case of Von Glahn v. Brennan, 81 Cal. 261, [22 P. 596], the evidence showed that the husband told his wife that "everything you make is yours." She went into business, made money and purchased real property, and such property was held to be her separate estate.
In Kaltschmidt v. Weber, supra, the court said: "It may well have been the case that the husband could recall no conversation between them in which such an agreement was distinctly expressed. His testimony strongly indicates this condition of memory. And yet it might also be true that the fact that there was such an agreement was perfectly well understood between them. In such a case resort may be had to circumstantial evidence. The conduct and actions of the husband with respect to such earnings, indicating that he did not regard them as community property, or that he had relinquished to her the right to control and dispose of her receipts from that source, would be competent evidence and admissible to prove the agreement."
The plaintiff is of foreign birth, and not very familiar with the English language, which doubtless accounts for the testimony being indefinite and obscure in some respects. Nevertheless, considering the portions favorable to her, and all reasonable inferences deducible therefrom, we feel constrained to say that if the case had been submitted on her testimony alone, it would have supported a judgment in her favor. *Page 536 
Therefore the motion for nonsuit was improperly granted. (Goldstone v. Merchants' Ice etc. Co., supra.)
The judgment is reversed.
Hall, J., and Lennon, P. J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 3, 1911, upon which the following opinion was rendered: